 1                                                                                             JS-6
 2
 3                                UNITED STATES DISTRICT COURT
 4                              CENTRAL DISTRICT OF CALIFORNIA
 5
 6   Halliburton Energy Services, Inc.,               Case Nos. CV 19-10481 PA (MAAx)
                                                                CV 19-10794 PA (MAAx)
 7                          Petitioner,
 8                                                    JUDGMENT OF DISMISSAL
            v.
 9
     Joseph Foord,
10
                       Respondent.
11   _____________________________________
12
     Joseph Foord,
13
                            Petitioner,
14
            v.
15
16   Halliburton Energy Services, Inc.,

17                          Respondent.

18
            In accordance with the Court’s January 27, 2020 Minute Order denying Joseph
19
     Foord’s Motion to Vacate Arbitration Award and Remand for Rehearing, it is HEREBY
20
     ORDERED, ADJUDGED, AND DECREED that:
21
            1.       The arbitration award in favor of Halliburton Energy Services, Inc. and against
22
     Joseph Foord, dated November 19, 2019, is confirmed in all respects; and
23
            2.       Foord is ordered to pay to Halliburton the sum of $40,669.30 in costs incurred
24
     by Halliburton, as directed by the Arbitration Award.
25
            The Clerk is ordered to enter this Judgment.
26
     DATED: January 27, 2020
27
                                                      ___________________________________
28                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
